DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/919,301 filed on 07/02/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “converting motion sensor information of the vehicle into pitch data as the vehicle traverses the operating area” in lines 6-7. Consequently, the “converting” step is ambiguous and open-ended as it is unclear how the motion sensor information is converted into pitch data. The applicant might overcome the rejection by mentioning precisely how motion sensor information of the vehicle is converted into pitch data as the vehicle traverses the operating area.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, converting motion sensor information of the vehicle into pitch data in claim 8. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 9-14 are also rejected due to their dependency on claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a method (process). Dependent claims 2-7 are also directed towards a method (process). Claim 8 is directed towards a method (process). Dependent claims 9-14 are also directed towards a method (process). Finally, claim 15 is directed towards a system (machine). Dependent claims 16-20 are also directed towards a system (machine).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1, the claim recites determining that the motion sensor information matches the vehicle pitch response, and determining that the vehicle is in the location based on the motion sensor information corresponding to the vehicle pitch response of the location. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses an individual comparing vehicle information with received data and consequently locating the vehicle based on the comparison. Thus, the claim recites a mental process.
Considering claim 8, the claim recites converting motion sensor information of the vehicle into pitch data as the vehicle traverses the operating area. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind as well as mathematical calculations. That is, nothing in the claim element precludes the step from practically being performed in the mind and being a mathematical calculation. For example, the claim encompasses an individual converting data such as miles to kilometers using pen and paper. Thus, the claim recites a mental process and a mathematical concept.
Furthermore, claim 8 recites determining a location of the vehicle as corresponding to one of the locations based on the pitch data matching the vehicle pitch response of any of the locations. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses an individual locating a vehicle based on a comparison between vehicle information and received data. Thus, the claim recites a mental process. 
Finally, concerning claim 15, the claim recites comparing the motion sensor information to vehicle pitch responses mapped to locations within the operating area, and determine a current location of the vehicle. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses an individual comparing vehicle information with received data and consequently locating the vehicle based on the comparison. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 15 recites two additional element – a processor and a memory. Both elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic processor and memory. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On the other hand, claim 1 recites the additional elements of obtaining a map within an operating area, wherein a location within the operating area is associated with a pattern of speed bumps that is configured to produce a vehicle pitch response from a vehicle when the vehicle travels over the pattern of speed bumps, and obtaining motion sensor information from a vehicle sensor. 
The obtaining steps are recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amount to mere data gathering, which is a form of insignificant pre-solution activity.
Consequently, claim 8 recites the additional element of obtaining a map of an operating area, the map identifying locations within the operating area, each of the locations being uniquely identifiable using a pattern of speed bumps, the pattern of speed bumps producing a vehicle pitch response by a vehicle as the vehicle travels over the pattern of speed bumps.
The obtaining step is recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amounts to mere data gathering, which is a form of insignificant pre-solution activity.
Finally, claim 15 recites the additional elements of obtain motion sensor information from a vehicle sensor when a vehicle encounters speed bumps within an operating area, wherein each location within the operating area are associated with a discreet pattern of speed bumps.
The obtaining step is recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amounts to mere data gathering, which is a form of insignificant pre-solution activity.
This type of abstract idea recited in claims 1-20 is a mental process as well as a mathematical concept for claim 8.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 15, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a memory as means to transmit and receive data amount to no more than mere instructions to apply the exception using a generic processor and memory. Mere instructions to apply an exception using a processor and memory cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-7, 9-14, and 16-20 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1, 8, and 15. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 4 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 11-12, and 14-17 are rejected under 35 U.S.C. 102 as being unpatentable over Shin (U.S. Pub. No. 2019/0316914 A1).

Regarding Claim 1:
Shin teaches:
A method, comprising: obtaining a map within an operating area,, (“a method comprising the steps of: loading map information, the map information comprising a location of a speed bump within a map” (Shin: Detailed Description – 32nd paragraph))
wherein a location within the operating area is associated with a pattern of speed bumps that is configured to produce a vehicle pitch response from a vehicle when the vehicle travels over the pattern of speed bumps; obtaining motion sensor information from a vehicle sensor; determining that the motion sensor information matches the vehicle pitch response; and determining that the vehicle is in the location based on the motion sensor information corresponding to the vehicle pitch response of the location., (“the vehicle uses map information to refine its estimated location to reduce position errors. The map information can be downloaded using a wireless or wired connection to a server, another vehicle, or another data source or stored on the vehicle. The map information includes a number of features that can be detected by the vehicle using cameras, LIDAR, ultrasonic sensors, and other sensors included in the vehicle and matched to the features of the map information. The vehicle can determine its location relative to one or more detected features and, based on the sensor information and the map information, obtain an estimated pose of the vehicle relative to the map information. In this way, the vehicle can obtain an improved estimated location relative to the estimated location obtained using GPS and dead reckoning alone. In some embodiments, the map information includes the location of one or more speed bumps. Driving over the speed bump causes the vehicle to accelerate upwards and downwards. This acceleration can be detected by an IMU (inertial measurement unit) capable of measuring vehicle acceleration in three axis and vehicle pitch and/or one or more suspension level sensors configured to measure activity at the vehicle's suspension system, such as driving over a speed bump. The vehicle uses these data to determine its location relative to the speed bump and can therefore determine its location within the map information based on the speed bump's location within the map.” (Shin: Summary – 4th-5th paragraphs))
Regarding Claim 3:
Shin, as shown in the rejection above, discloses the limitations of claim 1. Shin further teaches:
The method according to claim 1, wherein determining that the motion sensor information corresponds to the vehicle pitch response of the location comprises, (“Driving over the speed bump causes the vehicle to accelerate upwards and downwards. This acceleration can be detected by an IMU (inertial measurement unit) capable of measuring vehicle acceleration in three axis and vehicle pitch and/or one or more suspension level sensors configured to measure activity at the vehicle's suspension system, such as driving over a speed bump. The vehicle uses these data to determine its location relative to the speed bump and can therefore determine its location within the map information based on the speed bump's location within the map.” (Shin: Summary – 5th paragraph))
[…] determining a speed of the vehicle, wherein the motion sensor information from the vehicle is determined in combination with the speed of the vehicle., (“In some embodiments, sensors 107 further include dead reckoning sensors such as wheel sensors and speed sensors whose data can be used to estimate vehicle movement.” (Shin: Detailed Description – 15th paragraph, FIG. 1))
Regarding Claim 4:
Shin, as shown in the rejection above, discloses the limitations of claim 1. Shin further teaches:
The method according to claim 1, wherein determining that the motion sensor information corresponds to the vehicle pitch response of the location comprises:, (“Driving over the speed bump causes the vehicle to accelerate upwards and downwards. This acceleration can be detected by an IMU (inertial measurement unit) capable of measuring vehicle acceleration in three axis and vehicle pitch and/or one or more suspension level sensors configured to measure activity at the vehicle's suspension system, such as driving over a speed bump. The vehicle uses these data to determine its location relative to the speed bump and can therefore determine its location within the map information based on the speed bump's location within the map.” (Shin: Summary – 5th paragraph))
[…] transmitting the motion sensor information to […], (“receiving motion data from the one or more sensors” (Shin: Detailed Description – 32nd paragraph))
[…] a service provider; and receiving location information from the service provider based on the service provider […], (“In some examples, vehicle control system 100 can further include a wireless transceiver 109 configured for receiving information from other vehicles and/or from smart infrastructure. Vehicle control system 100 further includes an on-board computer 110 that is coupled to the cameras 106, sensors 107, GNSS receiver 108, map information interface 105, and wireless transceiver 109 and that is capable of receiving outputs from the sensors 107, the GNSS receiver 108, map information interface 105, and wireless transceiver 109.” (Shin: Detailed Description – 15th-16th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the smart infrastructure to be the service provider in this case based on its ability to send information (interpreted as the location information in this case) to the wireless transceiver of the vehicle control system.)
[…] matching the motion sensor information to the vehicle pitch response of the location., (“Driving over the speed bump causes the vehicle to accelerate upwards and downwards. This acceleration can be detected by an IMU (inertial measurement unit) capable of measuring vehicle acceleration in three axis and vehicle pitch and/or one or more suspension level sensors configured to measure activity at the vehicle's suspension system, such as driving over a speed bump. The vehicle uses these data to determine its location relative to the speed bump and can therefore determine its location within the map information based on the speed bump's location within the map.” (Shin: Summary – 5th paragraph))
Regarding Claim 7:
Shin, as shown in the rejection above, discloses the limitations of claim 1. Shin further teaches:
The method according to claim 1, wherein the motion sensor information comprises displacement of a vehicle suspension component., (“Driving over the speed bump causes the vehicle to accelerate upwards and downwards. This acceleration can be detected by an IMU (inertial measurement unit) capable of measuring vehicle acceleration in three axis and vehicle pitch and/or one or more suspension level sensors configured to measure activity at the vehicle's suspension system, such as driving over a speed bump.” (Shin: Summary – 5th paragraph))
Regarding Claim 8:
Shin teaches:
A method, comprising: obtaining a map of an operating area,, (“a method comprising the steps of: loading map information, the map information comprising a location of a speed bump within a map” (Shin: Detailed Description – 32nd paragraph))
the map identifying locations within the operating area, each of the locations being uniquely identifiable using a pattern of speed bumps, the pattern of speed bumps producing a vehicle pitch response by a vehicle as the vehicle travels over the pattern of speed bumps; converting motion sensor information of the vehicle into pitch data as the vehicle traverses the operating area; and determining a location of the vehicle as corresponding to one of the locations based on the pitch data matching the vehicle pitch response of any of the locations., (“the vehicle uses map information to refine its estimated location to reduce position errors. The map information can be downloaded using a wireless or wired connection to a server, another vehicle, or another data source or stored on the vehicle. The map information includes a number of features that can be detected by the vehicle using cameras, LIDAR, ultrasonic sensors, and other sensors included in the vehicle and matched to the features of the map information. The vehicle can determine its location relative to one or more detected features and, based on the sensor information and the map information, obtain an estimated pose of the vehicle relative to the map information. In this way, the vehicle can obtain an improved estimated location relative to the estimated location obtained using GPS and dead reckoning alone. In some embodiments, the map information includes the location of one or more speed bumps. Driving over the speed bump causes the vehicle to accelerate upwards and downwards. This acceleration can be detected by an IMU (inertial measurement unit) capable of measuring vehicle acceleration in three axis and vehicle pitch and/or one or more suspension level sensors configured to measure activity at the vehicle's suspension system, such as driving over a speed bump. The vehicle uses these data to determine its location relative to the speed bump and can therefore determine its location within the map information based on the speed bump's location within the map.” (Shin: Summary – 4th-5th paragraphs) Examiner Note: The examiner is interpreting the motion sensor information of the vehicle to be converted into pitch data based on the ability of the inertial measurement unit to measure vehicle acceleration in three axis as well as vehicle pitch.)
Regarding Claim 11:
Shin, as shown in the rejection above, discloses the limitations of claim 8. Shin further teaches:
The method according to claim 8, further comprising determining a speed of the vehicle, wherein the motion sensor information from the vehicle is determined in combination with the speed of the vehicle., (“In some embodiments, sensors 107 further include dead reckoning sensors such as wheel sensors and speed sensors whose data can be used to estimate vehicle movement.” (Shin: Detailed Description – 15th paragraph, FIG. 1))
Regarding Claim 12:
Shin, as shown in the rejection above, discloses the limitations of claim 8. Shin further teaches:
The method according to claim 8, further comprising: transmitting the motion sensor information to, (“receiving motion data from the one or more sensors” (Shin: Detailed Description – 32nd paragraph))
[…] a service provider; and receiving location information from the service provider when the service provider […], (“In some examples, vehicle control system 100 can further include a wireless transceiver 109 configured for receiving information from other vehicles and/or from smart infrastructure. Vehicle control system 100 further includes an on-board computer 110 that is coupled to the cameras 106, sensors 107, GNSS receiver 108, map information interface 105, and wireless transceiver 109 and that is capable of receiving outputs from the sensors 107, the GNSS receiver 108, map information interface 105, and wireless transceiver 109.” (Shin: Detailed Description – 15th-16th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the smart infrastructure to be the service provider in this case based on its ability to send information (interpreted as the location information in this case) to the wireless transceiver of the vehicle control system.)
[…] matches the motion sensor information to the vehicle pitch response of the location., (“Driving over the speed bump causes the vehicle to accelerate upwards and downwards. This acceleration can be detected by an IMU (inertial measurement unit) capable of measuring vehicle acceleration in three axis and vehicle pitch and/or one or more suspension level sensors configured to measure activity at the vehicle's suspension system, such as driving over a speed bump. The vehicle uses these data to determine its location relative to the speed bump and can therefore determine its location within the map information based on the speed bump's location within the map.” (Shin: Summary – 5th paragraph))
Regarding Claim 14:
Shin, as shown in the rejection above, discloses the limitations of claim 8. Shin further teaches:
The method according to claim 8, wherein the motion sensor information comprises displacement of a vehicle suspension component., (“Driving over the speed bump causes the vehicle to accelerate upwards and downwards. This acceleration can be detected by an IMU (inertial measurement unit) capable of measuring vehicle acceleration in three axis and vehicle pitch and/or one or more suspension level sensors configured to measure activity at the vehicle's suspension system, such as driving over a speed bump.” (Shin: Summary – 5th paragraph))
Regarding Claim 15:
Shin teaches:
A system, comprising: a processor; and a memory for storing instructions, the processor executing the instructions to: obtain motion sensor information from a vehicle sensor when a vehicle encounters speed bumps within an operating area,, (“a system for use in a vehicle, the system comprising: one or more sensors; one or more processors operatively coupled to the one or more sensors; and a memory including instructions, which when executed by the one or more processors, cause the one or more processors to perform a method comprising the steps of: loading map information, the map information comprising a location of a speed bump within a map; receiving motion data from the one or more sensors; calculating a location of the speed bump relative to the vehicle based on the motion data; and calculating a location of the vehicle within the map based on the location of the speed bump within the map and the location of the speed bump relative to the vehicle.” (Shin: Detailed Description – 32nd paragraph))
wherein each location within the operating area are associated with a discreet pattern of speed bumps; comparing the motion sensor information to vehicle pitch responses mapped to locations within the operating area; and determine a current location of the vehicle., (“In some embodiments, the map information includes the location of one or more speed bumps. Driving over the speed bump causes the vehicle to accelerate upwards and downwards. This acceleration can be detected by an IMU (inertial measurement unit) capable of measuring vehicle acceleration in three axis and vehicle pitch and/or one or more suspension level sensors configured to measure activity at the vehicle's suspension system, such as driving over a speed bump. The vehicle uses these data to determine its location relative to the speed bump and can therefore determine its location within the map information based on the speed bump's location within the map.” (Shin: Summary – 5th paragraph))
Regarding Claim 16:
Shin, as shown in the rejection above, discloses the limitations of claim 15. Shin further teaches:
The system according to claim 15, further comprising a service provider configured to, (“In some examples, vehicle control system 100 can further include a wireless transceiver 109 configured for receiving information from other vehicles and/or from smart infrastructure.” (Shin: Detailed Description – 15th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the smart infrastructure to be the service provider in this case based on its ability to send information to the wireless transceiver of the vehicle control system.)
[…] compare the motion sensor information to vehicle pitch responses mapped to locations within an operating area., (“Driving over the speed bump causes the vehicle to accelerate upwards and downwards. This acceleration can be detected by an IMU (inertial measurement unit) capable of measuring vehicle acceleration in three axis and vehicle pitch and/or one or more suspension level sensors configured to measure activity at the vehicle's suspension system, such as driving over a speed bump. The vehicle uses these data to determine its location relative to the speed bump and can therefore determine its location within the map information based on the speed bump's location within the map.” (Shin: Summary – 5th paragraph))
Regarding Claim 17:
Shin, as shown in the rejection above, discloses the limitations of claim 16. Shin further teaches:
The system according to claim 16, wherein the processor is configured to, (“a processor” (Shin: Detailed Description – 16th paragraph))
[…] transmit the motion sensor information to […], (“receiving motion data from the one or more sensors” (Shin: Detailed Description – 32nd paragraph))
[…] the service provider and receive the current location from the service provider., (“In some examples, vehicle control system 100 can further include a wireless transceiver 109 configured for receiving information from other vehicles and/or from smart infrastructure. Vehicle control system 100 further includes an on-board computer 110 that is coupled to the cameras 106, sensors 107, GNSS receiver 108, map information interface 105, and wireless transceiver 109 and that is capable of receiving outputs from the sensors 107, the GNSS receiver 108, map information interface 105, and wireless transceiver 109.” (Shin: Detailed Description – 15th-16th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the smart infrastructure to be the service provider in this case based on its ability to send information (interpreted as the location information in this case) to the wireless transceiver of the vehicle control system.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5-6, 9-10, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pub. No. 2019/0316914 A1) in view of Pathangay (US Pat No. 9,482,538).

Regarding Claim 2:
Shin, as shown in the rejection above, discloses the limitations of claim 1. Shin further teaches:
[…] further comprising determining a direction of travel of the vehicle based on the motion sensor information., (“the vehicle 200 can use cameras, LIDAR, and other sensors to avoid a lateral collision, while there are fewer features in the longitudinal direction (i.e., in the middle of the road in the direction of vehicle travel) for the vehicle to detect and use for localization. In this way, the vehicle 200 obtains an improved estimate of its location by detecting speed bumps 203 included in map information” (Shin: Detailed Description – 19th paragraph, FIG. 2))
Shin does not teach but Pathangay teaches:
The method according to claim 1, wherein the pattern of speed bumps associated with the location comprises a non-symmetric pattern,, (“Each bump is of different shape and height such that the signatures of each are different which helps in identifying the location of each bump in the parking environment.” (Pathangay: Col. 5 – lines 47-49))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Shin with these above aforementioned teachings from Pathangay in order to create a safe and effective method and system for vehicle localization. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Shin’s speed-bump based localization enhancement system with Pathangay’s method and system for optimally localizing vehicles in a parking environment as “parking space needs to be efficiently managed in order to accommodate the vehicles and also regulate their movement in the parking space.” (Pathangay: Background – Col. 1 – lines 21-23) Combining Shin and Pathangay would therefore provide a safe and efficient system to “accurately determine when the vehicles are entering the parking environment and to localize the vehicles efficiently in the parking environment where the GPS signals are very weak.” (Pathangay: Background – Col. 1 – lines 40-43)
Regarding Claim 5:
Shin, as shown in the rejection above, discloses the limitations of claim 1. Shin further teaches:
[…] based on the motion sensor information., (“based on the sensor information” (Shin: Summary – 4th paragraph))
Shin does not teach but Pathangay teaches:
The method according to claim 1, further comprising determining that the vehicle is within the operating area by detecting that the vehicle encountered a pattern of entrance speed bumps near an entry point of the operating area, (“The location status of the bump corresponds to the location status of the vehicle in the parking environment. Based on the location status, the vehicle localization server 100 identifies the location of the vehicle in the parking environment and identifies that the vehicle has entered the parking environment.” (Pathangay: Col. 6 – lines 21- 26) Examiner Note: The examiner is interpreting the parking environment to be the operating area. Furthermore, the examiner is interpreting some speed bumps to be near an entry point of the parking environment based on the detection of the vehicle entering the parking environment.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Shin with these above aforementioned teachings from Pathangay in order to create a safe and effective method and system for vehicle localization. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Shin’s speed-bump based localization enhancement system with Pathangay’s method and system for optimally localizing vehicles in a parking environment as “parking space needs to be efficiently managed in order to accommodate the vehicles and also regulate their movement in the parking space.” (Pathangay: Background – Col. 1 – lines 21-23) Combining Shin and Pathangay would therefore provide a safe and efficient system to “accurately determine when the vehicles are entering the parking environment and to localize the vehicles efficiently in the parking environment where the GPS signals are very weak.” (Pathangay: Background – Col. 1 – lines 40-43)
Regarding Claim 6:
Shin, as shown in the rejection above, discloses the limitations of claim 1. Shin further teaches:
[…] based on prior navigation information […], (“The vehicle 300 can update its estimated location after detecting the speed bump 303 with its front wheels and/or after detecting the speed bump 303 with its rear wheels. In some embodiments, the vehicle can have stored on its onboard computer (e.g., onboard computer 110) one or more programs or algorithms for determining that it drove over a speed bump 303 based on sensor data 311-315. For example, the onboard computer can match the sensor data 311-315 to one or more thresholds or training curves to match the data to the data profile expected from a speed bump.” (Shin: Detailed Description – 23rd paragraph, FIG. 1, 3A, 3B) Examiner Note: The examiner is interpreting the data to be prior navigation information in this case based on matching the data to the data profile expected from a speed bump.)
[…] when the pattern of speed bumps have not been encountered by the vehicle after driving within the operating area for a period of time or after a predetermined distance., (“While vehicle 300 is in motion, the sensors 321-325 can detect vertical acceleration (az) 311, front suspension level 313, and/or rear suspension level 315. At a first time to, the vehicle 300 is driving on flat ground and the sensors 301 do not yet detect speed bump 303 based on the sensor data 311-315.” (Shin: Detailed Description – 22nd paragraph, FIG. 3A, 3B))
Shin does not teach but Pathangay teaches:
The method according to claim 1, further comprising navigating the vehicle through the operating area, (“Upon detecting the suitable parking slot, the processor 105 provides direction to the vehicle towards the suitable parking slot. If the vehicle is not parked in the suitable parking slot, then the vehicle localization server 100 detects the next available parking slot in the parking environment and provides the directions towards the next available parking slot and the process continues until the vehicle is parked in the parking environment.” (Pathangay: Col. 5 – lines 9-16, FIG. 1b))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Shin with these above aforementioned teachings from Pathangay in order to create a safe and effective method and system for vehicle localization. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Shin’s speed-bump based localization enhancement system with Pathangay’s method and system for optimally localizing vehicles in a parking environment as “parking space needs to be efficiently managed in order to accommodate the vehicles and also regulate their movement in the parking space.” (Pathangay: Background – Col. 1 – lines 21-23) Combining Shin and Pathangay would therefore provide a safe and efficient system to “accurately determine when the vehicles are entering the parking environment and to localize the vehicles efficiently in the parking environment where the GPS signals are very weak.” (Pathangay: Background – Col. 1 – lines 40-43)
Regarding Claim 9:
Shin, as shown in the rejection above, discloses the limitations of claim 8. Shin does not teach but Pathangay teaches:
The method according to claim 8, further comprising determining that the vehicle is within the operating area., (“Based on the location status, the vehicle localization server 100 identifies the location of the vehicle in the parking environment and identifies that the vehicle has entered the parking environment.” (Pathangay: Col. 6 – lines 21- 26) Examiner Note: The examiner is interpreting the parking environment to be the operating area.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Shin with these above aforementioned teachings from Pathangay in order to create a safe and effective method and system for vehicle localization. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Shin’s speed-bump based localization enhancement system with Pathangay’s method and system for optimally localizing vehicles in a parking environment as “parking space needs to be efficiently managed in order to accommodate the vehicles and also regulate their movement in the parking space.” (Pathangay: Background – Col. 1 – lines 21-23) Combining Shin and Pathangay would therefore provide a safe and efficient system to “accurately determine when the vehicles are entering the parking environment and to localize the vehicles efficiently in the parking environment where the GPS signals are very weak.” (Pathangay: Background – Col. 1 – lines 40-43)
Regarding Claim 10:
Shin, as shown in the rejection above, discloses the limitations of claim 8. Shin further teaches:
[…] further comprising determining a direction of travel of the vehicle based on the motion sensor information., (“the vehicle 200 can use cameras, LIDAR, and other sensors to avoid a lateral collision, while there are fewer features in the longitudinal direction (i.e., in the middle of the road in the direction of vehicle travel) for the vehicle to detect and use for localization. In this way, the vehicle 200 obtains an improved estimate of its location by detecting speed bumps 203 included in map information” (Shin: Detailed Description – 19th paragraph, FIG. 2))
Shin does not teach but Pathangay teaches:
The method according to claim 8, wherein the pattern of speed bumps associated with location comprises a non-symmetric pattern,, (“Each bump is of different shape and height such that the signatures of each are different which helps in identifying the location of each bump in the parking environment.” (Pathangay: Col. 5 – lines 47-49))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Shin with these above aforementioned teachings from Pathangay in order to create a safe and effective method and system for vehicle localization. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Shin’s speed-bump based localization enhancement system with Pathangay’s method and system for optimally localizing vehicles in a parking environment as “parking space needs to be efficiently managed in order to accommodate the vehicles and also regulate their movement in the parking space.” (Pathangay: Background – Col. 1 – lines 21-23) Combining Shin and Pathangay would therefore provide a safe and efficient system to “accurately determine when the vehicles are entering the parking environment and to localize the vehicles efficiently in the parking environment where the GPS signals are very weak.” (Pathangay: Background – Col. 1 – lines 40-43)
Regarding Claim 13:
Shin, as shown in the rejection above, discloses the limitations of claim 8. Shin further teaches:
[…] based on prior navigation information […], (“The vehicle 300 can update its estimated location after detecting the speed bump 303 with its front wheels and/or after detecting the speed bump 303 with its rear wheels. In some embodiments, the vehicle can have stored on its onboard computer (e.g., onboard computer 110) one or more programs or algorithms for determining that it drove over a speed bump 303 based on sensor data 311-315. For example, the onboard computer can match the sensor data 311-315 to one or more thresholds or training curves to match the data to the data profile expected from a speed bump.” (Shin: Detailed Description – 23rd paragraph, FIG. 1, 3A, 3B) Examiner Note: The examiner is interpreting the data to be prior navigation information in this case based on matching the data to the data profile expected from a speed bump.)
[…] when the pattern of speed bumps have not been encountered by the vehicle after driving within the operating area for a period of time or after a predetermined distance., (“While vehicle 300 is in motion, the sensors 321-325 can detect vertical acceleration (az) 311, front suspension level 313, and/or rear suspension level 315. At a first time to, the vehicle 300 is driving on flat ground and the sensors 301 do not yet detect speed bump 303 based on the sensor data 311-315.” (Shin: Detailed Description – 22nd paragraph, FIG. 3A, 3B))
Shin does not teach but Pathangay teaches:
The method according to claim 8, further comprising navigating the vehicle through the operating area, (“Upon detecting the suitable parking slot, the processor 105 provides direction to the vehicle towards the suitable parking slot. If the vehicle is not parked in the suitable parking slot, then the vehicle localization server 100 detects the next available parking slot in the parking environment and provides the directions towards the next available parking slot and the process continues until the vehicle is parked in the parking environment.” (Pathangay: Col. 5 – lines 9-16, FIG. 1b))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Shin with these above aforementioned teachings from Pathangay in order to create a safe and effective method and system for vehicle localization. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Shin’s speed-bump based localization enhancement system with Pathangay’s method and system for optimally localizing vehicles in a parking environment as “parking space needs to be efficiently managed in order to accommodate the vehicles and also regulate their movement in the parking space.” (Pathangay: Background – Col. 1 – lines 21-23) Combining Shin and Pathangay would therefore provide a safe and efficient system to “accurately determine when the vehicles are entering the parking environment and to localize the vehicles efficiently in the parking environment where the GPS signals are very weak.” (Pathangay: Background – Col. 1 – lines 40-43)
Regarding Claim 18:
Shin, as shown in the rejection above, discloses the limitations of claim 15. Shin further teaches:
[…] as the current location is determined over time., (“In some embodiments, the estimated location is obtained by sampling a GNSS sensor measurement in regular or irregular time intervals” (Shin: Detailed Description – 25th paragraph))
Shin does not teach but Pathangay teaches:
The system according to claim 15, wherein the processor is configured to navigate the vehicle through the operating area, (“Upon detecting the suitable parking slot, the processor 105 provides direction to the vehicle towards the suitable parking slot. If the vehicle is not parked in the suitable parking slot, then the vehicle localization server 100 detects the next available parking slot in the parking environment and provides the directions towards the next available parking slot and the process continues until the vehicle is parked in the parking environment.” (Pathangay: Col. 5 – lines 9-16, FIG. 1b))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Shin with these above aforementioned teachings from Pathangay in order to create a safe and effective method and system for vehicle localization. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Shin’s speed-bump based localization enhancement system with Pathangay’s method and system for optimally localizing vehicles in a parking environment as “parking space needs to be efficiently managed in order to accommodate the vehicles and also regulate their movement in the parking space.” (Pathangay: Background – Col. 1 – lines 21-23) Combining Shin and Pathangay would therefore provide a safe and efficient system to “accurately determine when the vehicles are entering the parking environment and to localize the vehicles efficiently in the parking environment where the GPS signals are very weak.” (Pathangay: Background – Col. 1 – lines 40-43)
Regarding Claim 19:
Shin, as shown in the rejection above, discloses the limitations of claim 15. Shin further teaches:
[…] based on prior navigation information […], (“The vehicle 300 can update its estimated location after detecting the speed bump 303 with its front wheels and/or after detecting the speed bump 303 with its rear wheels. In some embodiments, the vehicle can have stored on its onboard computer (e.g., onboard computer 110) one or more programs or algorithms for determining that it drove over a speed bump 303 based on sensor data 311-315. For example, the onboard computer can match the sensor data 311-315 to one or more thresholds or training curves to match the data to the data profile expected from a speed bump.” (Shin: Detailed Description – 23rd paragraph, FIG. 1, 3A, 3B) Examiner Note: The examiner is interpreting the data to be prior navigation information in this case based on matching the data to the data profile expected from a speed bump.)
[…] when speed bumps have not been encountered by the vehicle after driving within the operating area for a period of time or after a predetermined distance., (“While vehicle 300 is in motion, the sensors 321-325 can detect vertical acceleration (az) 311, front suspension level 313, and/or rear suspension level 315. At a first time to, the vehicle 300 is driving on flat ground and the sensors 301 do not yet detect speed bump 303 based on the sensor data 311-315.” (Shin: Detailed Description – 22nd paragraph, FIG. 3A, 3B))
Shin does not teach but Pathangay teaches:
The system according to claim 15, wherein the processor is configured to navigate the vehicle through the operating area, (“Upon detecting the suitable parking slot, the processor 105 provides direction to the vehicle towards the suitable parking slot. If the vehicle is not parked in the suitable parking slot, then the vehicle localization server 100 detects the next available parking slot in the parking environment and provides the directions towards the next available parking slot and the process continues until the vehicle is parked in the parking environment.” (Pathangay: Col. 5 – lines 9-16, FIG. 1b))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Shin with these above aforementioned teachings from Pathangay in order to create a safe and effective method and system for vehicle localization. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Shin’s speed-bump based localization enhancement system with Pathangay’s method and system for optimally localizing vehicles in a parking environment as “parking space needs to be efficiently managed in order to accommodate the vehicles and also regulate their movement in the parking space.” (Pathangay: Background – Col. 1 – lines 21-23) Combining Shin and Pathangay would therefore provide a safe and efficient system to “accurately determine when the vehicles are entering the parking environment and to localize the vehicles efficiently in the parking environment where the GPS signals are very weak.” (Pathangay: Background – Col. 1 – lines 40-43)
Regarding Claim 20:
Shin, as shown in the rejection above, discloses the limitations of claim 19. Shin further teaches:
The system according to claim 19, wherein the processor is configured to, (“a processor” (Shin: Detailed Description – 16th paragraph))
[…] periodically update the prior navigation information with the motion sensor information and the current location of the vehicle as the current location changes over time […], (“At step 404, the vehicle determines its approximate location. In some embodiments, the vehicle uses techniques such as dead reckoning and/or obtaining a GNSS sample to estimate its location. The estimated location can include a location with an uncertainty as described above with reference to FIG. 2. In some embodiments, the estimated location is obtained by sampling a GNSS sensor measurement in regular or irregular time intervals and updating the estimated location between samples using data from one or more dead reckoning sensors (e.g., sensors 107)” (Shin: Detailed Description – 25th paragraph, FIG. 1-4))
Shin does not teach but Pathangay teaches:
[…] as the vehicle is within the operating area., (“Based on the location status, the vehicle localization server 100 identifies the location of the vehicle in the parking environment and identifies that the vehicle has entered the parking environment.” (Pathangay: Col. 6 – lines 21- 26) Examiner Note: The examiner is interpreting the parking environment to be the operating area.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Shin with these above aforementioned teachings from Pathangay in order to create a safe and effective method and system for vehicle localization. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Shin’s speed-bump based localization enhancement system with Pathangay’s method and system for optimally localizing vehicles in a parking environment as “parking space needs to be efficiently managed in order to accommodate the vehicles and also regulate their movement in the parking space.” (Pathangay: Background – Col. 1 – lines 21-23) Combining Shin and Pathangay would therefore provide a safe and efficient system to “accurately determine when the vehicles are entering the parking environment and to localize the vehicles efficiently in the parking environment where the GPS signals are very weak.” (Pathangay: Background – Col. 1 – lines 40-43)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667       

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667                                                                                                                                                                                                        
June 16, 2022